 1
                                                                              JS-6
 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11   PAMELA S.G.1, an Individual,                 Case No.: 8:18-00335 ADS

12                       Plaintiff,

13                       v.
                                                  JUDGMENT
14   ANDREW M.     SAUL2,   Commissioner of
     Social Security,
15
                         Defendant.
16

17

18

19

20

21

22   1
       Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
23   Administration and Case Management of the Judicial Conference of the United States.
     2
       On June 17, 2019, Saul became the Commissioner of Social Security. Thus, he is
24
     automatically substituted as the defendant under Federal Rule of Civil Procedure 25(d).
 1         In accordance with the Memorandum Opinion and Order filed concurrently

 2   herewith,

 3         IT IS ORDERED AND ADJUDGED that the decision of the Commissioner of

 4   Social Security is affirmed and the matter is dismissed with prejudice.

 5

 6   DATE: June 18, 2019

 7                                           /s/ Autumn D. Spaeth
                                       THE HONORABLE AUTUMN D. SPAETH
8                                      United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
